Citation Nr: 1724491	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to Parents' Dependency and Indemnity Compensation benefits on and after October 1, 2009.

2.  Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and M.D.B.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1979.  The Veteran died in August 2008 and the appellant is his surviving mother.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision and a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In this respect, the Board recognizes that the text of a statement of the case issued in January 2013 addressed RO adjudication of the issue of entitlement service connection for the cause of the Veteran's death, and cited the applicable law.  A VA Form 9 was received by VA in March 2013. 

In August 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's March 2015 remand, the appellant submitted private release forms for relevant private medical treatment provided by Mt. Sinai and SUNY Downstate Medical Center at Bay Bridge, signed in June 2015.  A VA notice letter sent to the appellant in April 2016 requested that the appellant submit medical opinions from private physicians referenced in an August 2013 statement, but did not include any VA release forms to request records of relevant private medical treatment received by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016), Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  The Board notes that the appellant previously completed a release form for records from Mt. Sinai, which was received by VA in June 2009.  It is unclear whether these records were ever requested by VA.  The appellant must be provided an opportunity to authorize the release of relevant private medical treatment records to VA.  

As noted in the Board's March 2015 remand, before deciding whether the appellant's income is in excess of that permitted for an award of Parents' Dependency and Indemnity Compensation, the Board must first decide the threshold issue of whether service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2016).  As the issue of service connection for the case of the Veteran's death is being remanded for additional development, the issue of entitlement to Parents' Dependency and Indemnity Compensation benefits on and after October 1, 2009 must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VA Forms 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from relevant private health care treatment providers, including, but not limited to Mt. Sinai and SUNY Downstate Downstate Medical Center at Bay Bridge.  The letter accompanying the VA Forms 21-4142 should inform the appellant that she should complete a form for each separate health care provider and list the name, address, and approximate dates of treatment for each private health care provider identified.  All attempts to obtain any identified records must be documented in the claims file and the appellant notified accordingly.  

2.  After undertaking any other development deemed appropriate following completion of the above, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the appellant with a supplemental statement of the case including the relevant VA regulations pertaining to the issues on appeal, and afford her an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

